UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4518


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JADONAVAN O’BRYANT JOHNSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00425-CCE-1)


Submitted:   December 19, 2013              Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
T. Nick Matkins, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jadonavan O’Bryant Johnson pled guilty, pursuant to a

written plea agreement, to being a felon in possession of a

firearm,     in    violation      of     18    U.S.C.     §§ 922(g)(1),           924(e)(2)

(2012).      The district court sentenced Johnson to 204 months’

imprisonment.        On appeal, Johnson questions whether his sentence

is substantively reasonable.                Finding no error, we affirm.

           Johnson challenges the substantive reasonableness of

his   sentence,      which     was     at   the      upper-end    of     the     applicable

Sentencing        Guidelines      range.          We   review      the     sentence    for

reasonableness           “under      a        deferential         abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41 (2007).                          A

sentence     is     procedurally         reasonable      if      the     court     properly

calculates the defendant’s advisory Guidelines range, gives the

parties an opportunity to argue for an appropriate sentence,

considers the 18 U.S.C. § 3553(a) (2012) factors, does not rely

on    clearly      erroneous      facts,       and     sufficiently       explains      the

selected sentence.         Id. at 49–51.

           As       to    substantive          reasonableness,           the      204-month

sentence, within Johnson’s properly-calculated Guidelines range,

is entitled to a presumption of reasonableness, United States v.

Strieper, 666 F.3d 288, 295 (4th Cir. 2012), which Johnson has

not rebutted.        See United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006) (“A defendant can only rebut the presumption

                                              2
by demonstrating that the sentence is unreasonable when measured

against the [18 U.S.C.] § 3553(a) factors.” (internal quotation

marks and alteration omitted)).              The district court therefore

did not abuse its discretion and imposed a reasonable sentence.

           Accordingly, we affirm the judgment.              We dispense with

oral   argument   because     the    facts    and   legal    contentions    are

adequately   presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3